Citation Nr: 1312219	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  05-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to or aggravated by his service-connected disabilities.

2.  Entitlement to a rating in excess of 10 percent for sinusitis with nasal septum defect.

3.  Entitlement to an initial rating in excess of 10 percent for asthma.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal was remanded in November 2007 for additional development.  In May 2010, the Board granted the Veteran's claims of entitlement to service connection for bronchitis and chronic obstructive pulmonary disease (COPD) and denied the Veteran's claims for asthma, a heart condition, and hypertension.  The Board also remanded the issues of entitlement to service connection for sleep apnea and an increased rating for sinusitis. 

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court noted that the Veteran had appealed the Board's denial of service connection for asthma but had not presented arguments concerning the denial of other claims; the Court accordingly found that those claims were deemed abandoned.  The Court also noted that it lacked jurisdiction over the remanded claims.  The Court vacated the May 2010 decision as it pertained to the issue of entitlement to service connection for asthma and remanded for further proceedings consistent with its decision.

In July 2012, the Board granted entitlement to service connection for asthma, and remanded the remaining issues for additional development.  Additionally in July 2012, the RO provided an initial 10 percent rating for asthma.  In September 2012, the Veteran indicated that he disagreed with the initial rating he was assigned for his service-connected asthma.  As the RO has not yet provided a Statement of the Case, the issue must be remanded.

The  issue of entitlement to a rating in excess of 10 percent for bronchitis and chronic obstructive pulmonary disease (COPD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sleep apnea, entitlement to an initial rating in excess of 10 percent for asthma, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his sinusitis with nasal septum defect is manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment and more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  

2.  The evidence of record does not demonstrate that the Veteran's sinusitis with nasal septum defect has been treated with radical surgery with chronic osteomyelitis or near-constant sinusitis after repeated surgeries.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, and no higher, for sinusitis with nasal septum defect, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159 , 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. 

A letter dated in July 2002 discussed the evidence necessary to support the Veteran's claims.  The Veteran was invited to submit or identify evidence.  He was told that VA would make reasonable efforts to assist him in obtaining relevant evidence. 

Letters in September 2003 and January 2005 provided similar information.  They also listed the evidence of record and told the Veteran how VA would assist him. 

In December 2007, the Veteran was provided with the status of his claim.  He was again invited to submit or identify relevant evidence.  He was advised of the manner in which VA determines disability ratings and effective dates. 

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, VA examinations have been conducted, and the Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who accurately recited the Veteran's history and discussed the rationale underlying their opinions.  The record contains VA treatment records, Social Security Administration records, private treatment records, and service treatment records.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).. 

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. §  4.1.  VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

A 10 percent evaluation is assigned to the Veteran's service-connected sinusitis, effective since October 9, 1968, under Diagnostic Codes 6513.  As the Veteran's 10 percent rating has been in effect for more than 10 years, it is protected.  See 38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  The Veteran is seeking a higher evaluation. 

Under Diagnostic Code 6513, a 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (including Diagnostic Code 6513).

A 30 percent rating applies for allergic rhinitis where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Diagnostic Code 6502, for deviation of the nasal septum, provides a 10 percent only, for traumatic 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

Factual Background and Analysis

The Veteran filed a claim for an increased rating for sinusitis with nasal septum deviation in June 2002.  VA treatment records show that in January 2001, the Veteran was treated with a "short course of steroids and Zithromax" for an upper respiratory infection with bronchitis and possible sinusitis.  

In December 2002, the Veteran was afforded a VA respiratory examination.  He reported a long history of treatment for his sinus disease, including various antihistamines, decongestants, and nasal steroids.  He reported sinus irrigation procedures (which are also noted in his service treatment records), but he denied surgical procedures.  He complained of postnasal drip on an almost constant basis, with fullness and clogging of the ears and bronchial congestion and coughing.  He reported taking antibiotics three to four times per year, either for bronchial congestion or sinusitis.  The examiner noted that x-rays in the claims file were consistent with chronic sinusitis.  He was noted to also suffer from hay fever and lived in a "farm area".  He did not have nasal obstruction at the time of the examination.  Physical examination showed bilateral nasal spurs with mild nasal septal deviation.  He was assessed with "chronic sinusitis, which leads to exacerbation of bronchial congestion, and pulmonary problems.

A January 2004 letter from Dr. W. indicated the Veteran had recurring episodes of sinusitis, bronchitis and four episodes of pneumonia since service.  A September 2004 letter from Dr. A., the Veteran's private treating physician, noted that the Veteran's recurrent sinus infections were "implicated in the pathogenesis of his recurrent pulmonary infections and difficult to control asthma symptoms."  Dr. A. indicated that it was also possible that his recurrent sinus infections were leading to his recurrent pneumonias as well.

A VA treatment record from January 2005 noted the Veteran was being followed by multiple physicians for severe symptomatic generalized allergies involving the lungs, sinuses and the skin.  He was noted to have "recurrent sinus infections throughout all of his life, which have progressed and he has suffered for many years of recurrent pulmonary infections with difficult to control asthmatic symptoms."  A list of his medications included several inhalers, antihistamines, the nasal spray Flonase, and nebulizers as needed.

Treatment records from treating private physician Dr. A. show that in March 2004, the Veteran developed some chest pain with mucus production and a gradual decline in his peak flow.  In April 2004, the record shows that he had just completed 10 days of "cypro," likely ciprofloxacin (antibiotic).  Following this 10-day course he continued to have symptoms and actually had an increase in phlegm.  He was then treated with 7 days of prednisone (corticosteroid) and 10 days of Biaxin (antibiotic).  He was noted to have oral thrush.  He improved after the course of Biaxin, however, in July 2004 he again had an increase phlegm and breathing difficulties which resulted in more frequent use of his albuteral inhaler.  He had expiratory wheezes in both lung fields.  He was prescribed use of Flonase and a Z-pack (antibiotic).  In August 2004, he suffered from an "acute asthma flare-up" and was prescribed prednisone.  At the end of August 2004, he indicated that his asthma symptoms and shortness of breath had improved until a week after he discontinued Tequin (anti-infective).  After he discontinued Tequin, his phlegm and cough returned and his peak flow decreased.  He was assessed with bronchiectasis and started on another 10 days of Biaxin.  In November 2004, the Veteran began to receive injections of Xolair every four weeks.  According to www.xolair.com, Xolair is an antibody for treatment of persistent allergic asthma.

In March 2005, the Veteran was hospitalized for 4 days with pneumonia.  In December 2006, he reported worsening respiratory symptoms with productive cough and foul-smelling sputum.  He reported the productive cough was present intermittently for the last few months.  He denied sinus congestion, but reported nasal drip.  He was noted to have a questionable nasal polyp in his right nare.  

In March 2007, he presented with a headache, pressure and inflammation over the sinus area and green phlegm.  In April 2007, he was noted to have developed a sinus infection and was treated with 5 days of Levaquin (antibiotic) with improvement of symptoms.  He reported he had undergone a rhinoscopy, which did not show any problems.  In May 2007, during a trip to the Bahamas, the Veteran again developed green mucus production.  He was prescribed Levaquin for 7 days, without symptom improvement.  His physician attempted to treat him with inhalers and Prednisone, but also without improvement.  In June 2007, he was started on Levaquin for 21 days.  A CT revealed almost complete opacification of the right maxillary antrum and polypoid mucosal thickening along the anterior wall.  He also had a medial antral defect and possible chronic right mastoid disease inferiorly.  Following his 21 days of Levaquin, the Veteran continued to have sinusitis symptoms and was put on two weeks of Cleocin (antibiotic).   In February 2008, he was again treated for sinusitis with two weeks of Cleocin.  In March 2008, he continued to have symptoms following his two weeks of Cleocin, and presented with a painful right sinus.  He was started on Septra DS (antibiotic) for 21 days.

Treatment records from Dr. A. also include clinic flowsheets which log the Veteran's medications by date.  The log does not specify whether the medications were prescribed specifically for sinusitis, as opposed to bronchitis, upper respiratory infections, asthma, or other illnesses.  The record contains some copies of handwritten prescriptions, and nearly a volume of the claims file is dedicated Dr. A.'s treatment records for the Veteran; however there are few treatment records after 2008.  The log notes that he was treated with antibiotics from January to February 2011 (nearly a month), Levaquin in October 2009 and December 2008, and a Z-pack in November 2008.  A record shows he was prescribed Ciprofloxacin for ten days in September 2011 for his sinus disease.  

In September 2009, the Veteran was afforded a VA sinus examination.  The Veteran noted his symptoms began in service and progressively worsened over the years.  The examiner noted that the Veteran had not suffered incapacitating episodes in the prior 12 months.  As noted above, this is not accurate.  He was noted to have "near constant" nonincapacitating episodes including symptoms of headaches, purulent drainage and sinus pain.  He was experiencing these symptoms at the time of the examination as well.  On physical examination, the Veteran did not have nasal polyps.

In July 2010, the Veteran was afforded a second VA sinus examination.  The examiner noted that the Veteran had been on Levaquin for "120 days dc."  It is unclear if this is an indication of the total amount of days he was on Levaquin in 2010, or over the course of several years, or continuously at the time of the examination.  Records in the claims file do not clarify the "120 days" of Levaquin that are noted in the VA examination.  The examiner noted the Veteran had two incapacitating episodes of sinusitis a year, each episode lasting three to four days.  The examiner also noted the Veteran had headaches, sinus pain, and sinus tenderness (nonincapacitating episodes) one to six times per week.  

In August 2012, the Veteran was afforded a third VA sinus examination.  The examiner noted the Veteran had nasal spray which he used four times daily for flare-ups of sinus congestion.  He was noted to have had only one episode of nonincapacitating sinusitis in the prior twelve months and no incapacitating episodes.  The Veteran denied a history of surgery to his sinuses. 

There are limited treatment records from 2012, however, a March 2012 letter from Dr. A. notes that the Veteran had recently had a sputum culture reveal mycrobacterium avium complex identified by NDA probe and was undergoing triple antibiotic therapy.  

In January 2013, the Veteran provided a statement that he suffers from more than three incapacitating episodes and more than six nonincapacitating episodes of sinusitis a year.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the Veteran is competent to describe his symptoms and has been credible in his descriptions.  He has been generally consistent in his statements to the VA and his descriptions of symptoms to treatment care providers, and the treatment records show objective evidence of his subjective complaints of sinus pain, nasal congestion, and purulent discharge.

Initially, the Board notes that although one private treatment record indicated the Veteran had a questionable polyp, CTs and additional treatment records do not indicate that he has a polyp in either nare.  Thus, the record does not show that his symptoms warrant an analogous 30 percent rating under Diagnostic Code 6522 for allergic rhinitis with polyp. 

Regarding an increased rating under Diagnostic Code 6513, private treatment records specifically show that he was treated with antibiotics on three occasions within twelve months for four weeks or longer between 2007 and 2008.  He had additional treatment with antibiotics from 2004 to 2011, although the record does not substantiate that the treatment was within the parameters described in Diagnostic Code 6513.  While the antibiotic treatment in 2007/2008 is the only year within the appeal period which meets the requirements for a 30 percent rating for incapacitating episodes, additional treatment records and VA examinations indicate that the Veteran likely experienced six nonincapacitating episodes of sinusitis during the other years his claim has been on appeal.  The 2009 and 2010 VA examiners both indicated that he suffered from headaches, purulent discharge, and sinus pain on a "near-continuous" basis and weekly.  The 2012 VA examiner noted that the Veteran only suffered from one episode of nonincapacitating sinusitis in the prior 12 months, however, the claims file and Virtual VA have limited treatment records from 2012.  However, the log book from Dr. A. indicated the Veteran was treated frequently.  

Despite the history described in the 2012 VA examination, ss the record shows that the Veteran has suffered both more than six nonincapacitating episodes of sinusitis, and on at least one occasion suffered three incapacitating episodes of sinusitis within 12 months, the Board finds that his sinusitis with nasal septum deviation warrants a 30 percent rating for the entire period on appeal.  The record does not reveal, and the Veteran does not allege that he has undergone radical surgery with chronic osteomyelitis, or that he continues to suffer sinusitis symptoms subsequent to repeated sinus surgeries.  Service treatment records reveal that he had his sinuses flushed in service, and he has received monthly injections of Xolair for several years; however, these treatments do not rise to the level of repeated surgeries.  As such, the Veteran's symptoms do not more closely approximate the criteria for a rating of 50 percent under Diagnostic Code 6513.

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran is currently service-connected for multiple pulmonary disorders as well as sinusitis.  His service-connected asthma, bronchitis and COPD are all secondary or related to his service-connected sinusitis, and are being separately addressed.  The symptoms of his sinusitis include sinus pain, purulent discharge, headaches, nasal drip, and phlegm.  His sinusitis is addressed via his sinus symptoms and his antibiotic treatment.  He currently has the highest rating based on symptoms and antibiotic treatment, as the next higher rating contemplates symptoms subsequent to surgery.  While the Board acknowledges the Veteran receives monthly injections to control his sinusitis and allergic rhinitis, the treatment of his symptoms has not risen to the level of repeated surgeries.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence supports a rating of 30 percent under Diagnostic Code 6513, but no higher, throughout the appeal period.  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.


ORDER

Entitlement to a rating of 30 percent, and no higher, for sinusitis with nasal septum deviation, is granted.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Asthma

As noted in the introduction, the Board granted entitlement to service connection for asthma in a July 2012 decision.  Also in July 2012, the Appeals Management Center(AMC) assigned an initial 10 percent rating for asthma.  In September 2012, the Veteran asked for the AMC to reconsider the assigned rating and expressed his belief that the 10 percent rating assigned was inadequate.  Liberally, his statements can be accepted as a timely notice of disagreement with the July 2012 rating decision.  As the AMC has not yet issued a statement of the case addressing these issues, the Board must remand these issues for the AMC to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issues.  Manlicon v. West, 12 Vet. App. 238 (1999). 


Sleep Apnea

The Veteran contends that his sinusitis, allergic rhinitis, COPD, and asthma aggravate his obstructive sleep apnea.  He has also argued that his sleep apnea began in service.

In August 2012, the Veteran was afforded a VA sleep apnea examination; however, the examination is incomplete as it does not address aggravation.  The examiner found that the Veteran's COPD, sinusitis and asthma did not cause his obstructive sleep apnea.  The examiner also found that the Veteran's complaint of in-service snoring alone was not an indication of sleep apnea.  The Board notes that service treatment records do not include a diagnosis of sleep apnea, or complaints of snoring or notations of intermittent cessation of airflow even though the Veteran was hospitalized for some time during service.  Additionally, in October 2001, the Veteran reported to VA treatment providers that he initially began snoring in 1996.  Although the August 2012 VA examiner opined that the Veteran's COPD, sinusitis and asthma did not cause sleep apnea, the examiner did not provide a rationale/explanation for that opinion.  On remand, the Veteran should be afforded a new VA examination which specifically address both theories of entitlement.

TDIU

The Veteran has indicated that his service-connected disabilities caused him to retire, and have limited his ability to work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran's TDIU claim, though initiated from Rice and his current increased rating claim, is intertwined with his claim for an increased rating for asthma, and his claim for service connection for sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

In this case, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should be forwarded to the Veteran.

Additionally, the Veteran should be provided necessary VA examination to address whether or not the service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The claims folder, this REMAND, and access to Virtual VA should be provided to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from sleep apnea.  If sleep apnea is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the sleep apnea is related to or was aggravated by the Veteran's service OR his service-connected sinusitis, chronic bronchitis, COPD, or asthma.  

Please note that aggravation, for VA purposes, is defined as an increase in severity beyond the natural progression of a disease or disorder, as distinguished from temporary or intermittent flare-ups.  If the examiner determines that the Veteran's service-connected disabilities aggravated his sleep apnea, the examiner should opine as to the baseline level of severity of sleep apnea prior to aggravation.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  The Veteran should be scheduled for a VA examination address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

5.  Issue a Statement of the Case and notification of the Veteran's appellate rights for his claim of entitlement to an initial rating in excess of 10 percent for asthma.  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


